DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-10 and 12-21 have been examined. 
Claims 11 and 22 are canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive.
With respect to U.S.C. 101, Applicant is of the opinion that features in the claims provide for more efficient access to instances of media playable on the jukebox device and provide for more efficiency in finding, selection and playing back on the jukebox of not only songs stored on the jukebox itself, but also those not available on the jukebox. Therefore, claims are not directed to abstract idea. Examiner respectfully disagrees.
Claims are directed to selling contents. As claim recite storing content, presenting the content for selection, and playing the content with different prices, which is an abstract idea and grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for storing content, receiving inputs from different subsets and playing the content, which is a process that deals with commercial interactions, and more specifically involves storing content and See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as, the jukebox device, processor, touch screen, merely use a computer as a tool to perform an abstract idea. Specifically, the jukebox device, processor, touch screen perform the steps or functions of storing content, receiving inputs from different subsets and playing the content,. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
With respect to U.S.C. 103 rejection, Applicant is of the opinion that Myers does not teach the claimed second button and the third button being displayed on the same selection screen and being associated with selecting songs for playback that require . 
Examiner notes that applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Myers discloses second button and third button being displayed on the same selection screen and being associated with selecting songs for playback and association with particular priorities in the playback queue (See Fig 9 and 16 paragraphs 0095, 0098 and 0115 i.e. 902, 919); McAulay discloses certain fee or credit for play back (See column 6 lines 65-67). Therefore, the rejection is maintained.
With respect to nonfunctional arguments, in addition to printed matter, data stored on a storage medium is also considered as nonfunctional descriptive material when the data is not functionally related to the computer. 
The claims recite nonfunctional descriptive material as the claim describes data i.e. media, and fee stored in the memory, while the description of data and fee are not used by processor or used by the computer to perform any of the recited method steps. Therefore, there is no functional relationship between the description of data and the computer. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instant case, claims 1-10 are directed to a jukebox device comprising memories and processor, and claims 12-21 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite storing content, presented the content for selection by the user and playing the content with different prices which is an abstract idea. Specifically, the claims recite “displaying data…; receiving via a user interface … input from user…; … received fee or number of credit…, enqueue an instance…from first subset..; … received input…from second subset…, enqueue an instance of media corresponding to the selection from second subset…; playback the…media”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for storing content, receiving inputs from different subsets and playing See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as, the jukebox device, processor, touch screen, merely use a computer as a tool to perform an abstract idea. Specifically, the jukebox device, processor, touch screen perform the steps or functions of storing content, receiving inputs from different subsets and playing the content,. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processor, a memory and a computer readable medium, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of storing content, presented the content for selection by the user and playing the content with different prices. As discussed above, taking the claim elements separately, jukebox device, processor, touch screen perform the steps or functions of storing content, receiving inputs from different subsets and playing the content,. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing content, presented the content for selection by the user and playing the content with different prices. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea 
Dependent claims further describe the abstract idea of storing content, presented the content for selection by the user and playing the content with different prices. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 12-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAulay (US 7657910) in view of Quarendon (US 20020023028) and in further view of Wegner (US 6490432) and Myer (US 20020113824).
With respect to claims 1 and 12 McAulay discloses: 
the jukebox system including first storage location and a second storage location configured to store instances of media available for playback via the jukebox device, the instances of media being divided into a first subset of media stored in the first storage location and a second subset of media stored in the second storage location, the first and second subsets of media being 
displaying at respective times, a first music selection screen and a second music selection screen (See Fig 13-22);
receiving, via a user interface provided to the jukebox device, input from a user corresponding to a selection of an instance of media from the instances of media initiating playback of the selected instance of media on the jukebox device; the user interface is configured to display the first music selection screen and, when a first music selection screen is displayed receive input from a user for the selection of the instance of media for playback from the first subset of media for a  fee or number of credits; and is configured to display the second music selection screen and, when a second music selection screen is displayed, receive input from a user for the selection of the instance of media for playback from at least the second subset of media for a fee or number of credits (See column 5 lines 29-45, column 6 lines 65-67, column 8 lines 54-60, column 9 lines 22-62 and Fig 13-22);
when the received input corresponds to a selection from the album having the instance of media in the first subset and a received fee or number of credits corresponds to the first fee or number of credits, enqueue an instance of media corresponding to the selection from the first subset in a playback queue, and when the received input corresponds to a selection from the 
wherein the first music selection screen includes a first button configured to display the second music selection screen, and wherein the user interface is further configured to, in response to the selection of the album when the first music selection screen is displayed, display a third music selection screen having a scrollbar to scroll through a list of instances of media from the selected album to select the selected instances, a second button configured to select the selected instance of media; a fourth button configured to search the second subset in the second storage location for instances of media matching one or more characteristics of the selected album (See Fig 13-22, column 3 lines 6-35, column 6 lines 65-67, column 7 lines 60-67 and column 8 lines 1-11, column 9 lines 39-50, column 10 lines 3-26);
McAulay describe the user pay fee before playing the content from local storage or remote storage (See column 6 lines 65-67). McAulay does not explicitly disclose wherein the second fee is or number of credits being greater than the first fee or number of credit; the second storage location that is external and in a same geographical venue as the jukebox device and the second subset of media in the second storage location being configured to 
Quarendon discloses: the second storage location that is external and in a same geographical venue as the jukebox device and the second subset of media in the second storage location being configured to mirror a third subset of media that is accessible to the jukebox device over a network (See paragraph 0026-0027, 0030, 0038-0040). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the McAulay reference with the Quarendon reference in order to provide fast delivery of content.
McAulay in view of Quarendon does not explicitly disclose: wherein the second fee is or number of credits being greater than the first fee or number of credit. 
Wegener disclose: wherein the second fee is or number of credits being greater than the first fee or number of credit (See column 5 lines 1-15). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of McAulay and Quarendon references with the Wegener reference in order to charge higher fee for a popular content.
McAulay in view of Quarendon and in further view of Wegener does not explicitly disclose: a third button configured to select the selected instance of media for play back at a second priority that is higher than the first priority.
Myer discloses: second button configured to select the selected instance of media for play back at a first priority, a third button configured to select the selected instance of media for play back at a second priority that is higher than the first priority. (See paragraph 0095, 0098 and 0115, Fig 9 and 16 part 902, 919). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of McAulay, Quarendon and Wegener references with Myer reference in order to provide privileged user immediate access to content.
With respect to “the first and second subsets of media being different and stored separately from one another but each said instance of media in the first and second subsets of media being of one common song data type and the second subset of media in the second storage location being…over a network; the second fee or number of credits being greater than the first fee or number of credits”  these are non-functional descriptive material because they just describe the data i.e. media, and fee stored in the memory. While the description of data and fee is not to use any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Further claim 12 is directed to a method; however, claim 12 recites structural limitation of “the jukebox system including a first storage location and a 

With respect to claims 2, 3 and 13-14 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. With respect to “wherein the first music selection screen includes a list of artists for each said instance of media in the first subset of media; wherein the list includes album art” this is nonfunctional descriptive material as it only describes the data that is contained in the display, while the data contained in the display is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re 

With respect to claims 4 and 15 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. McAulay further discloses: wherein the second music selection screen enables the user to enter as search criteria at least one of: an artist, a song name, and an album name (See Fig 17, Column 4 lines 38-50).


With respect to claims 5 and 16 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. McAulay further discloses: displaying, via the second selection screen, search results after at least some instances of media not included in the first subset of media are searched by the jukebox device for instances of media matching the search criteria (See Fig 17, Column 4 lines 38-50, column 9 lines 22-46).

With respect to claims 6 and 17 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. McAulay further discloses:  searching, by the jukebox device, the second subset of media (See Fig 17, Column 4 lines 38-50, column 9 lines 22-46).

In addition claim 6 recites “wherein the second subset of media is searched by the jukebox device” this is nonfunctional descriptive material as it only describes the data i.e. second subset of media, while the description of data is not used to perform  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).



With respect to claims 7 and 18 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. McAulay further discloses:  searching, by the jukebox device, the first and second subsets of media (See Fig 17, Column 4 lines 38-50, column 9 lines 22-46).In addition claim 7 recites “wherein the first and second subsets of media are searched by the jukebox device” this is nonfunctional descriptive material as it only describes the data i.e. first and second subset of media, while the description of data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 8 and 19 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. With respect to "wherein the search results are selectable by the user in order to initiate playback of  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


With respect to claims 10 and 21 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as described above. McAulay further discloses: wherein the first and second music selection screens are arranged differently and include different search options (See Fig 17, Column 4 lines 38-50, column 9 lines 22-46).

Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAulay (US 7657910) in view of Quarendon (US 20020023028) and in further view of Wegner (US 6490432), Myer (US 20020113824) and Tedesco (US 6421651). 

With respect to claims 9 and 20 McAulay in view of Quarendon and in further view of Wegner and Myer discloses all the limitations as describe above. McAulay in view of Quarendon and in further view of Wegner does not explicitly disclose enable the user to supply for additional fee or number of credits in order to make the selection 
Further claim 12 is directed to a method; however, claim 20 recites structural limitation of “wherein the first and second music selection screens are each configured to prompt a user to supply….playing instance of media”. Therefore, this limitation does not have any patentable weight. To be entitled to such weight in method claims, the recited structural limitation therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685